DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
As a result of the amendment made to claims 10 and 11 in the response filed January 28, 2022, there are no limitations being interpreted under 35 USC 112(f) at this time.
Allowable Subject Matter
Claims 1-25 and 27-30 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a field detector, the detector comprising, among other essential features, a field-responsive element which undergoes a dimensional change when exposed to a predetermined field; wherein the field-responsive element has a shape comprising a curved surface, which is curved without being constrained in the detector, with a curvature that increases when exposed to the predetermined field and wherein the field-responsive element is constrained at at least one edge thereof such that the dimensional change causes the curved surface to be displaced in a direction which changes an optical path length of the measurement beam relative to the reference beam, thereby changing the interference pattern detected by said optical detector; and wherein the field-responsive element is constrained such that a concave or convex surface of the curved surface faces towards the light source, in combination with the rest of the limitations of the above claim.
With further regard to the above claim, please see pages 10-11 of applicant’s response filed January 28, 2022 in response to the previous Office action of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 8, 2022